Citation Nr: 0307948	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  99-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to a higher rating for the service-connected 
residuals of a head injury, currently evaluated as 30 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to June 
1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 RO decision, which granted service 
connection and assigned a 10 percent rating for disability 
resulting from metal fragment impact, "left" side of the 
cranium, effective in July 1996.  

In a May 1999 Supplemental Statement of the Case, the RO 
recharacterized the issue as that of a higher rating for 
service-connected residuals of a "right" frontal area metal 
fragment head injury, in light of medical evidence showing a 
metallic foreign body over the right frontal bone, laterally.  

In an April 2000 decision, the RO assigned a 30 percent 
rating for the service-connected residuals of a right frontal 
area metal fragment head injury, effective in July 1996.  

In July 2000, the Board remanded the case to the RO for 
additional development.  In that action, the Board noted that 
the veteran had raised the additional claim of service 
connection for a right wrist scar and referred that matter to 
the RO for appropriate consideration.  At this time, the 
Board again refers the issue, as it does not appear that the 
RO has addressed the veteran's claim.  

The Board notes that, in September 2001, the RO received the 
veteran's claim of a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).  In light of the decision hereinbelow, the issue of 
a TDIU rating is moot, and therefore the issue will not be 
referred to the RO for appropriate consideration.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDING OF FACT

Since July 1996, the veteran's service-connected residuals of 
a head injury are manifested by a mental disorder 
characterized by memory and cognitive deficits and 
depression; the mental impairment is shown to have more 
nearly approximated a level of incapacity of such extent, 
severity, depth, and persistence as to produce total social 
and industrial inadaptability.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service-connected mental disorder as a residual of a head 
injury have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.132 including Diagnostic Code 9421 
(effective prior to November 7, 1996).  




REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from June 1963 to June 
1965.  A careful review of the service medical records shows 
that he was seen in July 1964 for an injury to the scalp.  X-
ray studies revealed a 3 cm. foreign body in the scalp.  An 
attempt to remove the foreign body was unsuccessful.  

The private medical records dated from 1986 to 1989 show 
complaints of short-term memory deficiency.  The diagnosis 
was that of stress versus dementia.  The veteran was 
prescribed Ativan.  

On a March 1997 VA examination, the veteran's complaints 
included those of headaches and memory problems.  The 
diagnoses were those of history of metal fragment impact on 
the left side of the cranium; and post accident complaints of 
point tenderness of the skull, regional headache complaints, 
vision disturbances, and memory problems.  

In a March 1997 decision, the RO granted service connection 
and assigned a 10 percent rating for disability resulting 
from metal fragment impact, "left" side of the cranium, 
effective in July 1996.  The RO subsequently recharacterized 
the service-connected disability as residuals of a "right" 
frontal area metal fragment head injury, in light of medical 
evidence showing a metallic foreign body over the right 
frontal bone, laterally.  

The private medical records from Dr. Maloney show that the 
veteran underwent a CT of the brain in July 1997, which was 
negative for hemorrhage, infarction or mass lesion.  It was 
noted that the scan showed mild atrophy consistent with age.  

On a July 1997 VA examination report, it was noted that the 
veteran complained of having memory problems that were 
noticeably disabling beginning about a year previously.  He 
indicated that he had been forgetful with names and assigned 
tasks.  

On examination, the veteran's speech was noted to be intact, 
and he clearly had difficulty with immediate recall and 
recent memory.  He was aware of his address, Social Security 
number, and names of his children/grandchildren, but he was 
not able to name the president or any president in the last 
12 years.  The impression was that of an individual with a 
clear decline in recent memory that became more noticeable in 
the past year.  The examiner indicated that the veteran most 
likely had Alzheimer's disease but definitely needed workup.  

The VA outpatient records dated from January 1998 to March 
1999 show that the veteran received psychotherapy for 
complaints of memory impairment and depression.  A February 
1998 record indicates that the veteran's disorder was 
unlikely to be Alzheimer's disease, although it was suggested 
that an old resolved encephalitis might be a precipitating 
event.  

On a March 1998 neuropsychological evaluation, it was 
reported that the veteran developed trouble associated with 
hesitant speech and word finding approximately 8 years 
previously, around the time that he had significant illnesses 
to include several days of very high fever (for which he 
never sought treatment and his symptoms resolved 
spontaneously).  

The results of the evaluation indicated that the veteran's 
inefficient cognitive functions were probably attributable to 
frontal lobe impairment, global deterioration or a learning 
disability.  Although the etiology was unclear, the pattern 
of the test results showed that Alzheimer's disease was not a 
likely cause.  

In April 1998, the VA diagnoses were those of rule out 
amnestic disorder, rule out incipient dementia, and major 
depression (moderate, in remission), with a Global Assessment 
of Functioning (GAF) scale score of 50, current and past 
year.  

In August 1998, the veteran complained of feeling depressed 
and of the negative impact of his memory deficits on his 
daily life.  The diagnosis was that of depressive disorder, 
not otherwise specified, with a GAF score of 60.  

In September 1998, the diagnosis was that of memory 
impairment probably secondary to old encephalitis.  In 
December 1998, the diagnosis was that of depressive disorder, 
not otherwise specified, with a GAF score of 65.  

In March 1999, the veteran reported that his memory seemed 
much worse, and examples given by him and his wife 
demonstrated deterioration in performance of complex 
activities or those requiring some attention.  Functionally, 
he remained independent in activities of daily living without 
supervision or other help.  The veteran appeared more anxious 
and depressed than at any other visit.  

On an April 1999 VA neuropsychological evaluation, the 
veteran carried a notebook and referred to it several times.  
His mood was anxious, and his affect ranged from irritable to 
mildly hysteric.  His speech was slow in starting with some 
evidence of word-finding difficulty.  Thought content was 
loose, associative and circumstantial.  Insight was poor, and 
judgment was limited.  The veteran complained of having 
significant memory problems, increased disinhibition, and 
getting things done.  

The test results, when compared with those of the March 1998 
neuropsychological evaluation, showed that the veteran had a 
decrease in logical memory and severe changes in executive 
functioning.  It was stated that memory deterioration might 
be secondary to frontal lobe dysfunction.  

On an April 1999 VA neurological examination, the veteran 
reported that he became moody and depressed, that he could 
not recall memories, and that his "processing" was bad.  He 
also noted having severe headaches once a month.  

Following examination, the diagnosis was that of status post 
head trauma with retained shrapnel fragment in the right 
frontal area under the skin, which was palpable.  X-ray 
studies of the skull showed a tiny 2.7 mm. by 1.3 mm. 
metallic density foreign body superimposed over the right 
frontal bone, laterally.  

The VA examiner opined that the veteran had a head injury and 
post-traumatic encephalopathy as a result and that he also 
had post-traumatic headaches secondary to the head injury and 
a dementia with frontal signs by neuropsychiatric testing.  

The VA examiner noted, however, that the veteran had "much 
more than that" with elements consistent with Alzheimer's 
disease or other underlying dementia disorder as well.  

On a May 1999 VA psychiatric examination, the veteran 
reported that he had closed his truck repair business due to 
increasing memory problems and an inability to function.  He 
complained of having memory difficulties and depression.  He 
indicated that he forgot appointments and could not remember 
many everyday things.  

On mental status examination, the veteran's memory defects 
were clearly present, and there was an impaired ability to 
concentrate to the extent that the veteran had difficulty 
even with simple acts such as getting milk out of the 
refrigerator.  There were examples of inappropriate behavior 
and obsessive ritualistic behaviors.  

The veteran was able to maintain personal hygiene but had 
problems with other activities of daily living such as 
shopping and tasks around the home.  There were panic attacks 
approximately once a week and a depressed mood and anxiety 
about memory.  

The examination diagnoses were those of major depressive 
disorder (recurrent) and amnestic disorder (not otherwise 
specified), with a GAF score of 40 due to major impairment in 
areas such as work and family relationships, judgment and 
mood.  

The VA examiner remarked that the veteran suffered from a 
deterioration of his frontal lobe functioning and that there 
were several possible causes for this:  a cardiac history 
(noting that the veteran had been under general anesthesia a 
number of times), an unexplained high fever (reportedly 
having occurred shortly before his memory problems began), 
and the in-service accident (when the veteran was struck by a 
piece of metal over the right frontal lobe of the skull).  

The examiner stated that it was difficult or impossible to 
precisely attribute the source of the veteran's memory 
problems.  The examiner also opined that the veteran would 
not be capable of employment at this time and probably not in 
the foreseeable future.    

The VA outpatient records show that, in June 1999, on a 
neuropsychological evaluation, the veteran's affect was 
anxious and his speech was slow in starting with some 
evidence of word finding difficulty.  His thought content 
could be loose, associative and circumstantial.  His insight 
was poor and his judgment was limited.  

The diagnoses were those of major depression (recurrent, in 
partial remission), memory deficits, and cognitive impairment 
of uncertain etiology.  The GAF score was 45.  A subsequent 
June 1999 record indicates that the veteran had marked 
trouble with naming, which was constant.  

At a September 1999 RO hearing, the veteran testified that he 
received treatment for depression and memory deficiency.  He 
said that he had a processing problem, which also affected 
his spelling and pronouncing words.  He said that his 
problems became apparent beginning in the 1980's.  

The VA outpatient records show that, in October 1999, the 
veteran had a history of a memory disorder dating back over 
15 years, which had become more progressive in the past 
several years.  It was reported that he dressed 
appropriately, but now would wear the same clothes unless his 
wife reminded him to change after a week.  He remained easily 
frustrated by complex tasks but basically functioned 
independently.  

A VA psychiatric examination report, dated in November 1999, 
shows that, on mental status examination, the veteran's 
thought processes were organized but conveyed "extension" 
problems.  There was inappropriate behavior in the form of 
angry outbursts.  He was able to maintain personal hygiene 
and had no difficulty in daily living.  

The veteran was noted to be oriented to time, place and 
person.  He had memory impairment for recent events, but his 
remote memory was intact.  His speech was normal.  He had 
anxiety, had depressive and labile moods at times, was easily 
annoyed, and had difficulty in cognition.  He had impaired 
impulse control, which affected his relationship with others.  
His sleep pattern was disturbed.  

The diagnosis was that of mental disorder, with a GAF score 
of 40 percent currently and 45 percent in the past year.  The 
examiner stated that the veteran was still capable of 
managing his money and was helped by his wife.  

In a January 2000 addendum to the VA examination, the 
examiner amended the diagnosis to post-traumatic organic 
brain syndrome and dysthymic disorder.  The examiner stated 
that the veteran's mental disorder was secondary to right 
frontal lobe involvement associated with depression.  

The VA outpatient records show that, in March 2000, the 
veteran had a history of memory deficit, for over 10 years, 
of undetermined cause.  He had significant memory loss to 
recent events and had problems with word finding and with 
association of events and situations.  He also had problems 
following directions.  

In an April 2000 decision, the RO assigned a 30 percent 
rating for the service-connected residuals of a right frontal 
area metal fragment head injury, effective in July 1996.  

The VA outpatient records show that, in September 2000, the 
veteran remained easily frustrated by complex tasks but 
functioned independently.  He still drove without getting 
lost or having accidents.  His wife felt that he had more 
memory loss, citing an example that he could put laundry away 
but now frequently could not remember where to put items.  

In December 2000, the veteran was reported to have continuing 
memory deterioration.  He found that he was unable to follow 
simple instructions and could not remember how to put simple 
things back together (it was noted that he had a history of 
being both mechanically and electrically proficient).  An 
example was cited to demonstrate how he easily became 
confused and disoriented.  

On a December 2000 VA psychiatric examination, the veteran's 
wife indicated that the veteran was not able to retain any 
new information, would repeat a sentence 4-5 times, become 
easily confused and irritable, and at times become difficult 
to reason with.  She indicated that he would suddenly stop 
after starting a sentence.  She described an incident when 
the veteran was sent to the store and forgot what he was sent 
to buy.  

On mental status examination, the veteran knew his name, date 
of birth and his whereabouts.  He had difficulty in recalling 
events that occurred the previous day.  He could not name the 
two candidates who were running for president and had 
difficulty in recalling the name of the current president.  
He had no concept of the news he had seen or heard prior to 
coming for the examination.  He had difficulty comprehending 
simple questions at times.  

Most of his responses to questions were brief and "yes" and 
"no."  He had difficulty performing simple arithmetic 
skills.  His affect was quite labile, and he would become 
irritable on being questioned about day-to-day events.  

The examination diagnoses were those of post-traumatic head 
injury with metal fragment in the right frontal area, VA-
established diagnosis of brain disease due to trauma, and VA-
established diagnosis of dementia due to head injury.  It was 
also noted that the veteran had generalized headaches.  

X-ray studies of the skull showed a tiny metallic foreign 
body at the right frontal bone.  The examiner remarked that 
the veteran had started to show a decline in his overall 
memory and functioning about 3-4 years previously and that, 
according to the report of the veteran's wife, his memory and 
day-to-day functioning had declined significantly in the past 
year.  It was difficult for the veteran to go out alone and 
perform any assigned tasks.  His wife assisted him in his 
day-to-day routines, but he could independently bathe, 
dress/undress and eat.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and its implementing regulations require, in part, 
that VA notify the claimant and the claimant's representative 
of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

In this case, the claims file shows that, through its 
discussions in the Rating Decisions (in March 1997 and April 
2000), Statement of the Case (in December 1998), Supplemental 
Statements of the Case (in May 1999, April 2000, and February 
2002), the RO has notified him of the evidence needed to 
substantiate his claim.  

Although the RO has not specifically notified the veteran of 
what evidence he was responsible for obtaining and what 
evidence the VA would procure (see Quartuccio v. Principi, 16 
Vet. App. 183 (2002)), in light of the decision to follow, 
this deficiency is harmless.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA and private medical providers).  

The RO has also sought and obtained examinations, to include 
those conducted in May 1999, October 1999, and December 2000, 
regarding the issue at hand.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing at 
the RO in September 1999.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran was granted service connection for residuals of a 
frontal area metal fragment head injury, effective in July 
1996.  The initial evaluation of 10 percent was increased to 
30 percent, effective in July 1996, by the RO decision of 
April 2000.  The 30 percent rating has been continued to the 
present time.  

The disability at issue was originally evaluated as 10 
percent disabling under Diagnostic Codes 8045-9304 (see 
38 C.F.R. § 4.124a and 4.132 (1996)), for purely subjective 
complaints such as headaches, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma.  

In April 2000, the RO granted an increased rating to 30 
percent, under Diagnostic Codes 8045-9304 (see 38 C.F.R. 
§ 4.124a and 4.132 (1996)), for definite impairment of social 
and industrial adaptability due to a service-connected 
organic mental disorder.  

In its April 2000 decision, the RO determined that a 50 
percent rating was not warranted because the evidence did not 
show that the veteran suffered from a significant 
neuropsychological disorder as a result of the "relatively 
minor head injury sustained in service."  The RO stated that 
the majority of the evidence attributed the veteran's 
neuropsychological symptomatology (of memory and cognitive 
deficits) to an "Alzheimer's-like degenerative disease of 
the brain."  

The Board, however, recognizes that, in a January 2000 
addendum to the November 1999 VA examination report, the 
veteran's mental disorder was due to right frontal lobe 
involvement.  

While there was no rationale given for this attribution, the 
examiner on the May 1999 VA psychiatric examination cited 
several possible causes for the deterioration of the 
veteran's frontal lobe functioning, with one cause listed as 
the veteran's in-service accident.  

The examiner further opined that it was difficult or 
impossible to precisely attribute the source of the veteran's 
memory problems.  In light of this evidence, the Board will 
extend the veteran the benefit of the doubt in resolving the 
issue of whether and to what extent mental impairment is a 
residual of his in-service head injury.  38 U.S.C.A. 
§ 5107(b) (West 2002).  

The Board notes that, during the pendency of the veteran's 
appeal, the regulations pertaining to evaluation of mental 
disorders were revised, effective November 7, 1996.  See 61 
Fed. Reg. 52695 (Oct. 8, 1996).  

Accordingly, the Board has considered evaluating the service-
connected residuals of a head injury under both the old and 
revised versions of the regulations, and finds that the old 
rating criteria are more favorable to the veteran.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the old Code 9304, a 30 percent rating requires 
definite impairment of social and industrial adaptability; a 
50 percent rating requires considerable impairment of social 
and industrial adaptability; a 70 percent rating requires 
severe impairment of social and industrial adaptability.  A 
100 percent rating requires impairment of intellectual 
functions, orientation, memory and judgment and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence as to produce total social and industrial 
inadaptability.   38 C.F.R. § 4.132, Diagnostic Code 9304 
(effective prior to Nov. 7, 1996).  

In this case, the VA and private medical evidence, as well as 
the veteran's hearing testimony, show that his service-
connected residuals of a head injury are manifested by a 
mental disorder characterized primarily by memory and 
cognitive deficits and depression.  

He was given GAF scores of 50 in April 1998, 60 in August 
1998, 65 in December 1998, 40 in May 1999, 45 in June 1999, 
and 40 in November 1999.  The scores of 60 and 65 denote 
moderate impairment, the scores of 45 and 50 denote serious 
impairment, and the score of 40 denotes major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood.  

It is noted that an examiner's classification of the level of 
a psychiatric impairment, by words or by a GAF score, is to 
be considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126 (2002); 
38 C.F.R. § 4.130 (1996); VAOPGCPREC 10-95.  The disability 
rating depends on evaluation of all the evidence.  

Nevertheless, it is the Board judgment that the overall 
medical evidence reflects that, since July 1996, the 
veteran's mental impairment is of such severity, depth and 
persistence as to be more consistent with total social and 
industrial inadaptability.  

The medical records reflect that his judgment was limited, 
his judgment was poor, his speech was slow and marked by 
word-finding difficulty, and his memory defects were clear 
and significant (he had marked trouble with naming).  

While the veteran was able to function independently in 
regard to some activities of daily living, such as feeding 
and bathing himself, he required assistance with other 
activities, such as shopping and tasks around the home.  

Further, the sole medical opinion concerning the effect of 
the veteran's mental disorders on his employability is that 
of the May 1999 VA examiner, who stated that the veteran was 
not capable of employment then and likely not in the 
foreseeable future.  

In sum, the Board's finds that the veteran's service-
connected residuals of a head injury more nearly approximates 
the criteria for the assignment of a 100 percent rating under 
the old rating criteria.  38 C.F.R. § 4.7.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in July 1996.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

As noted, the medical evidence shows that the veteran meets 
the criteria for a 100 percent rating since the effective 
date of service connection in July 1996.  



ORDER

A 100 percent rating for the service-connected mental 
disorder as a residual of a head injury, is granted, subject 
to the regulations governing the payment of VA monetary 
benefits.  




REMAND

Notwithstanding the decision hereinabove, the Board finds 
that additional development is warranted on the issue of 
residuals of a head injury, other than mental impairment.  

It is noted that not all of the directives of the July 2000 
Board remand were accomplished.  Specifically, the Board 
indicated that the veteran should be afforded a comprehensive 
VA examination to ascertain the full nature and extent of 
disability associated with the service-connected head injury 
residuals.  

The record had suggested various claimed disabilities, such 
as vision problems and scar in addition to psychiatric 
disorders, associated with the service-connected head injury 
residuals.  The veteran underwent a VA examination in 
December 2000; however, that examination was neuropsychiatric 
in nature.  He was not evaluated in regard to other claimed 
residuals, particularly his vision difficulties or scar.  As 
full compliance with the remand directive was not 
accomplished, the case must again be remanded for the 
necessary information and development.  Stegall v. West, 11 
Vet. App. 268 (1998).  

On remand, any additional pertinent treatment records 
regarding residuals of a head injury, other than mental 
impairment, should be obtained.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Additionally, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Board will assume 
for the purposes of this decision that the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The VCAA and its implementing regulations provide, among 
other things, that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In this case, the veteran has not adequately been informed of 
the evidence he is to provide and what evidence VA will 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

However, the revisions to the regulations provide that where 
a case requires exceptionally extensive development and the 
RO has performed little or no development, the case is to be 
remanded to the RO.  Moreover, it is noted that whether to 
remand a case to an RO or to direct the Board's Case 
Development Unit to undertake development is discretionary 
under C.F.R. § 19.9(a)(2).  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should take appropriate steps 
to furnish notice to the veteran pursuant 
to the provisions of VCAA, particularly 
with respect to the VA's obligation to 
notify him about his claim (i.e., what 
information or evidence is required to 
grant his claim, what information or 
evidence he is to provide, and what 
evidence VA will attempt to obtain on his 
behalf) and to the VA's obligation to 
assist him in obtaining evidence for his 
claim.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has received treatment for his service-
connected residuals of a head injury, 
other than mental impairment, since 
service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of all 
related medical records, which have not 
already been received.  

3.  Thereafter, the veteran should be 
afforded a VA medical examination to 
determine the nature and extent of 
disability associated with the service-
connected head injury residuals, other 
than mental impairment.  All indicated 
testing should be done.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  The examiner 
should elicit from the veteran and the 
record a full medical history referable 
to any associated manifestations other 
than mental impairment.  The examiner 
should identify all of the disabling 
manifestations, other than mental 
impairment, attributable to the in-
service head injury, and provide detailed 
clinical findings of the severity of each 
manifestation.  In regard to any scar 
residual, the examiner should evaluate 
any disability in light of both old and 
new rating criteria for skin disorders 
(in effect both prior to and on August 
30, 2002).  

4.  After assuring that the above actions 
have been completed, the RO should review 
the issue on appeal.  If any benefit 
sought on appeal is not granted, the RO 
should provide the veteran and his 
representative with a Supplemental 
Statement of the Case and a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



